DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the plurality of storage blocks" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 9 depend on claim 7 and inherit the deficiency of the claim 8 noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutcheson et al. (PG Pub. 2020/0,159,625 A1) [hereafter Hutcheson].
As per claim 1, Hutcheson teaches:
A method for data reconstruction, comprising: determining a plurality of types of data stored in a storage disk; (Hutcheson, ¶ [0156], data types)
determining an order in which data reconstruction is to be performed on the plurality of types of data based on corresponding likelihoods that the plurality of types of data are expected to be accessed; and (Hutcheson, ¶ [0156], dividing busy blocks into multiple frequency types)
performing the data reconstruction on the plurality of types of data in the determined order (Hutcheson, ¶ [0255], recovery priority, ¶ [0276], fetching a data block having a highest priority during a restore process and moving down to the lesser priority data blocks)

As per claim 2, the rejection of claim 1 is incorporated and Hutcheson further teaches:
if it is determined that a first likelihood that a first type of data in the plurality of types of data is expected to be accessed is higher than a second likelihood that a second type of data in the plurality of types of data is expected to be accessed, prioritizing the first type of data over the second type of data (Hutcheson, ¶ [0156], identify data blocks that are likely to change more rapidly based on data types and subdividing blocks into multiple frequency types)

Claims 10, 11 are device claims corresponding to the method claims 1, 2 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1, 2 above, and Hutcheson teaches a processor and a memory (Hutcheson, ¶ [0066], ¶ [0388]).

Claims 19, 20 are product claims corresponding to the method claims 1, 2 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1, 2 above, and Hutcheson teaches a computer readable medium and computerized circuitry (Hutcheson, ¶ [0388], ¶ [0401]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 12-14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson, and further in view of Ryu et al. (PG Pub. 2021/0,334,034 A1) [hereafter Ryu].

As per claim 3, the rejection of claim 1 is incorporated:
Hutcheson does not specifically teach:
classifying the data into a valid data type and a parity data type
However, Ryu in an analogous art teaches:
identifying data chunks and parity chunks (Ryu, ¶ [0025])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Ryu into the method of Hutcheson to provide a method of classifying the data into a valid data type and a parity data type.  The modification would be obvious because such feature allows system to assign different priorities to data chunks and parity chunks (Ryu, ¶ [0024]).

As per claim 4, the rejection of claim 3 is incorporated and Ryu further teaches:
wherein a likelihood that data of the valid data type is expected to be accessed is higher than a likelihood that data of the parity data type is expected to be accessed (Ryu, ¶ [0066], a data chunk is given higher priority than a parity chunk)

As per claim 5, the rejection of claim 3 is incorporated and Hutcheson further teaches:
classifying data of the valid data type into a plurality of valid data subtypes based on a plurality of popularity levels of the data of the valid data type among the data (Hutcheson, ¶ [0156], identify data blocks that are likely to change more rapidly based on data types and subdividing blocks into multiple frequency types)

Claims 12-14 are device claims corresponding to the method claims 3-5 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 3-5 above.

Claims 21-23 are product claims corresponding to the method claims 3-5 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 3-5 above, and Hutcheson teaches a computer readable medium and computerized circuitry (Hutcheson, ¶ [0388], ¶ [0401]).

Allowable Subject Matter
Claims 6, 15-18, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2021/0,357,140 A1 discloses a storage system capable of determining an order of file restoration based on a time the file was last accessed and/or a frequency of the file access.
PG Pub. 2021/0,318,809 A1 discloses determining an order in which video data items would be reconstructed based on a playback frequency.
PG Pub. 2021/0,200,639 A1 discloses a method for determining priority in recovering data depending not only on the frequency of the blocks being accessed, but also on the characteristics of the access block.
US Pat. 10,642,690 B1 discloses a policy-driven RAID rebuild that determine an order in which to reconstruct stripe units by assigning a score for each stripes based on a plurality of factors such as data availability, performance, criticality, reconstruction time, etc.
CN 107943720 A discloses a method for prioritizing a file recovery based on a file size, a file type, a file access frequency, file recovery cost, etc.
See PTO-892 for other references not listed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        October 7, 2022